--------------------------------------------------------------------------------

Exhibit 10.1

Agreement 08-0155




COMMERCIAL LICENSE AND OPTION AGREEMENT


This Agreement is made effective the 3rd day of January 2008 (“Effective Date”),
by and between the Wisconsin Alumni Research Foundation (hereinafter called
“WARF”), a nonprofit Wisconsin corporation, and BioTime, Inc. (hereinafter
called “Licensee”), a corporation organized and existing under the laws of
California.


WHEREAS, WARF owns or holds certain intellectual property rights to the
inventions described in the Licensed Patents defined below;


WHEREAS, WARF has granted to Geron Corporation (“Geron”) an exclusive license
under the Licensed Patents in certain fields covering Therapeutic Products and
Diagnostic Products, as well as a non-exclusive license for Research Products
(all defined below), which may prohibit WARF from granting Licensee any rights
outside those granted in this Agreement; and


WHEREAS, Licensee desires to obtain a license under the Licensed Patents and
certain Licensed Materials (defined below) to make, use and sell Products, and
WARF is willing to grant to Licensee such a license under the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the parties covenant and agree as follows:


Section 1.                Definitions.


For the purposes of this Agreement, the Appendix A definitions shall apply.


Section 2.               Grant.


A.            License.


(i)            WARF hereby grants Licensee a world-wide, nonexclusive license
under the Licensed Patents to make, use and receive Licensed Materials for use
in Internal Research.


(ii)           WARF hereby grants Licensee a world-wide, nonexclusive license
under the Licensed Patents and the Licensed Materials to make, use and sell
Products in the Licensed Field.


B.            Limited Sublicenses.


(i)            WARF hereby grants Licensee the right to transfer, as applicable,
Licensed Materials and Derivative Materials to Collaborators, Development
Partners, Contract Service Providers, subsidiaries, and Affiliates and to
receive and use Licensed Materials and Derivative Materials from its
Collaborators, Development Partners, Contract Service Providers, subsidiaries,
and Affiliates, in each case only to conduct research to develop and
commercialize Products on behalf of or cooperatively with Licensee. Licensee may
grant only written sublicenses only to Collaborators, Development Partners,
Contract Service Providers, subsidiaries and Affiliates as follows:
 
(a)  Such a sublicense may be granted, in the case of a Collaborator, to enable
the Collaborator to engage in a project of collaborative research with Licensee
on Licensed Materials and Derivative Materials and/or the development of
Products. Such a sublicense may include a license to make or use the Licensed
Materials, Derivative Materials, or Products solely for the purpose of the
project, but not to sell or transfer any of them to any party other than to
Licensee.
 
(b)   Such a sublicense may be granted, in the case of a Contract Service
Provider, to enable the Contract Service Provider to perform specific services
in support of Licensee’s sale or distribution of Products (e.g. testing,
contract manufacturing, distribution), under a written contract with Licensee,
at Licensee’s expense, and pursuant to protocols or specifications developed or
approved by Licensee.  Such a sublicense may include a license to make or use
the Licensed Materials and Derivative Materials solely for the purpose of
providing such services, or to sell Products as Licensee’s agent or authorized
distributor, but not to sell or transfer any of them for any other purpose.

Page 1 of 29

--------------------------------------------------------------------------------



(c)    Such a sublicense may be granted, in the case of a Development Partner,
to enable the Development Partner to collaboratively research, develop,
manufacture, market, or perform other activities necessary for the
commercialization of Products with Licensee, pursuant to a collaborative
agreement. Such a sublicense may include a license to make or use the Licensed
Materials, Derivative Materials, or Products, and to make, have made, use, sell,
offer for sale or import Products.
 
 (ii)           Unless otherwise agreed to in writing by WARF, any sublicense
agreement entered into under this Section 2B shall terminate upon the
termination of this Agreement, and each sublicense shall so state. Licensee
shall require that its sublicensee(s) comply with all relevant requirements of
this Agreement (including without limitation restrictions on the right to use
and transfer Licensed Materials) and Licensee shall have the same responsibility
for the activities of any sublicensee as if the activities were directly those
of Licensee. Licensee shall provide to WARF, in confidence, a summary of any
sublicense agreement with a Collaborator, Development Partner or a Contract
Service Provider, under this Section 2B within thirty (30) days after execution
of such sublicense agreement.


C.            Restrictions and Limitations.


Licensee acknowledges and agrees that the licenses granted under this Agreement
do not provide any right or license to:  (i)  grant any sublicenses under this
Agreement to any third parties other than as permitted by Section 2B, (ii) use
the inventions of the Licensed Patents, Licensed Materials or any Derivative
Materials in the manufacture or distribution of Products in fields outside of
the Licensed Field for any commercial purpose or in human clinical trials, or
(iii) make, have made, use, sell, offer for sale, import or otherwise transfer
any Licensed Materials to third parties, except to Affiliates of Licensee,
without the express written consent of WARF.


D.            License to WARF.


Licensee hereby grants to WARF a nonexclusive, royalty-free, irrevocable,
paid-up license, with the right to grant sublicenses to the University of
Wisconsin, the WiCell Research Institute and the Morgridge Institute for
Research, to practice and use Developments for Non-Commercial Research Purposes,
if WARF does not otherwise have rights to or in such Developments.


E.            Option to a License.


(i)            WARF hereby grants to Licensee an option, for the period of time
during which this Agreement is in effect, to negotiate a commercial license
under the Licensed Patents to make, use and sell Therapeutic Products in the
Option Field and Option Territory. Said option shall terminate simultaneously
with the termination of this Agreement.


(ii)            In order to exercise the option granted hereunder, Licensee
must, prior to the termination of the option, both notify WARF in writing that
it is exercising its rights and provide to WARF an acceptable development plan
similar in scope to that outlined on Appendix E.


(iii)           Upon WARF’s receipt of notice and a development plan reasonably
acceptable to WARF, WARF and Licensee shall enter into good faith negotiations
regarding the terms of a license.  WARF and Licensee shall have ninety (90) days
from the date that WARF receives notice pursuant to Section 2E(ii) to negotiate
such a license.  If WARF and Licensee fail to enter a license within such time
period, the option granted in this Section 2E shall terminate, unless extended
by a written agreement signed by both parties.  The terms of the license shall
include, without limitation, a license fee, royalties, patent reimbursement fees
and other commercially reasonable terms as negotiated by the parties, and shall
be substantially the same in format as those generally used in WARF’s agreements
with companies concerning similar technology.

Page 2 of 29

--------------------------------------------------------------------------------



Section 3.               Reporting.


A.            Licensee shall diligently develop, manufacture, market and sell
Products in the Licensed Field throughout the term of this Agreement. Such
activities shall include, without limitation, those activities listed in the
Development Plan attached hereto as Appendix E. Licensee agrees that said
Development Plan is reasonable and that it shall take all reasonable steps to
meet the development program as set forth therein.
 
B.            Beginning in January 2008 and until the date of first commercial
sale, Licensee shall provide WARF with a written Development Report similar in
scope to the form attached as Appendix D, summarizing Licensee’s development
activities since the last Development Report and any necessary adjustments to
the Development Plan.  Licensee agrees to provide each Development Report to
WARF on or before thirty (30) days from the end of each semi-annual period
ending June 30 and December 31 for which a report is due, and shall set forth in
each Development Report sufficient detail to enable WARF to ascertain Licensee’s
progress toward the requirements of the Development Plan. WARF reserves the
right to audit Licensee’s records relating to the development activities
required hereunder.  Such record keeping and audit procedures shall be subject
to the procedures and restrictions set forth in Section 6 for auditing the
financial records of Licensee.
 
C.            Licensee acknowledges that any failure by Licensee to reasonably
implement the Development Plan, or to make timely submission to WARF of any
Development Report, or the providing of any false information to WARF regarding
Licensee’s development activities hereunder, shall be a material breach of the
terms of this Agreement, subject to the right to cure under Section 7.


Section 4.               Consideration.
 
A.            License and Maintenance Fees.


Licensee agrees to pay to WARF a license fee of $225,000 due and payable as
follows:  the first installment of $10,000 shall be due within thirty (30) days
of the Effective Date of this Agreement, and the remaining $215,000 shall be due
on the earlier of: (i) thirty (30) days after Licensee raises $5,000,000 or more
of new equity financing or (ii) the first anniversary of the Effective Date of
this Agreement.  A maintenance fee of $25,000 shall be due annually on each
anniversary of the Effective Date of this Agreement beginning on the first
anniversary and continuing thereafter for the term of this Agreement.


B.            Royalty.


(i)            In addition to the Section 4A license and maintenance fees,
Licensee agrees to pay to WARF as “earned royalties” a royalty calculated as a
percentage of the Net Selling Price of Research Products in accordance with the
terms and conditions of this Agreement.  The royalty is deemed earned as of the
earlier of the date the Research Product is actually sold or otherwise performed
for consideration, the date an invoice is sent by Licensee, or the date a
Research Product is transferred to a third party for any promotional reasons.
The royalty shall remain fixed while this Agreement is in effect at a rate of
four percent (4%) of the Net Selling Price of Research Products.


(ii)            Licensee also agrees to pay to WARF as “earned royalties” a
royalty calculated as a percentage of the Net Selling Price of Related Products
in accordance with the terms and conditions of this Agreement.  The royalty is
deemed earned as of the earlier of the date the Related Product is actually sold
or otherwise performed for consideration, the date an invoice is sent by
Licensee, or the date a Related Product is transferred to a third party for any
promotional reasons.  The royalty shall remain fixed while this Agreement is in
effect at a rate of two percent (2%) of the Net Selling Price of Related
Products.


(iii)           If Licensee grants any sublicenses under Section 2B of this
Agreement to a sublicensee that markets, distributes, or sells Products, WARF
shall receive a royalty in amount of four percent (4%) of the Net Selling Price
of Research Products, and two percent (2%) of the Net Selling Price of Related
Products sold by the sublicensee under such sublicense.


(iv)           If Licensee or any permitted sublicensee is required to make
payments to an unaffiliated third party for a license or similar right to such
third party’s patents, in the absence of which right or license Licensee or any
permitted sublicensee could not legally make, use or sell Research Products, or
Related Products, then the royalty payable under this Section 4B shall be
reduced by one-quarter of one percent (0.25%) for each additional one-half
percent (0.5%) of royalties payable to such third parties on that Product;
provided, however, that the adjusted royalty rate to WARF will be no less than
fifty percent (50%) of the applicable royalty rate payable to WARF under this
Agreement for such Research Products or Related Products.

Page 3 of 29

--------------------------------------------------------------------------------



(v)           In the event that the sale, lease, or other transfer by Licensee
of Research Products or Related Products under this Agreement also requires
payment to WARF of royalties under any other agreement between WARF and
Licensee, the cumulative earned royalties owed to WARF for that Product under
all such agreements shall not exceed the single highest royalty as set forth in
those agreements. Licensee shall pay to WARF royalties under all such agreements
individually and on a pro rata basis.  (For example, if Licensee owes to WARF a
one and one-half percent (1.5%) earned royalty under this Agreement and a three
percent (3%) earned royalty under a separate agreement, the cumulative royalties
owed to WARF shall be three percent (3%), but shall be paid proportionately
under each agreement in payments of one percent (1%) under this Agreement and
two percent (2%) on the other.)


C.            Patent Fees and Costs.


Licensee also agrees to pay to WARF $25,000 toward reimbursement of the costs
associated with preparing, filing and maintaining the Licensed Patents, which
shall be due and payable as follows:  the first installment of $5,000 shall be
due within thirty (30) days of the Effective Date of this Agreement, and the
remaining $20,000 shall be due on the earlier of (i) thirty (30) days after
Licensee raises $5,000,000 or more of new equity financing or (ii) the first
anniversary of the Effective Date of this Agreement.


D.            Accounting; Payments.


(i)            Amounts owing to WARF under Section 4B of this Agreement shall be
paid on a quarterly basis, with such amounts due and received by WARF on or
before the forty-fifth (45th) day following the end of the calendar quarter
ending on March 31, June 30, September 30 or December 31 in which such amounts
were earned.  The balance of any amounts which remain unpaid more than thirty
(30) days after they are due to WARF shall accrue interest until paid at the
rate of the lesser of one percent (1%) per month or the maximum amount allowed
under applicable law.  However, in no event shall this interest provision be
construed as a grant of permission for any payment delays.


(ii)            Except as otherwise directed, all amounts owing to WARF under
this Agreement shall be paid in U.S. dollars. All royalties owing with respect
to Net Selling Prices stated in currencies other than U.S. dollars shall be
converted at the rate shown in the Federal Reserve Noon Valuation - Value of
Foreign Currencies on the day preceding the payment. WARF is exempt from paying
income taxes under U.S. law. Therefore, all payments due under this Agreement
shall be made without deduction for taxes, assessments, or other charges of any
kind which may be imposed on WARF by any government outside of the United States
or any political subdivision of such government with respect to any amounts
payable to WARF pursuant to this Agreement. All such taxes, assessments, or
other charges shall be assumed by Licensee.


(iii)           A full accounting showing how any amounts owing to WARF under
Section 4B have been calculated shall be submitted to WARF on the date of each
such payment. Such accounting shall be on a per-country and Product line, model
or tradename basis and shall be summarized on the form shown in Appendix C of
this Agreement. In the event no payment is owed to WARF, a statement setting
forth that fact shall be supplied to WARF.


Section 5.                Certain Warranties.


A.            WARF warrants that it has the right to grant the licenses granted
to Licensee in this Agreement. Nothing in this Agreement shall, however, be
construed as: (i) a warranty or representation by WARF or Licensee as to the
validity or scope of any of the Licensed Patents; (ii) a warranty or
representation that anything made, used or transferred under the license granted
in this Agreement will or will not infringe patents of third parties; (iii) an
obligation to furnish any assistance, or know-how not provided in the Licensed
Patents or any materials or services other than those specified in this
Agreement; or (iv) an obligation to file any patent application or secure or
maintain any patent right.

Page 4 of 29

--------------------------------------------------------------------------------



B.            WARF AND ITS LICENSORS MAKE NO REPRESENTATIONS, EXTEND NO
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND ASSUME NO
RESPONSIBILITIES WHATSOEVER WITH RESPECT TO THE MERCHANTIBILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE OR THE NON-INFRINGEMENT OR USE OF ANY SERVICE UNDER THIS
AGREEMENT.


C.            TO THE MAXIMUM EXTENT PERMITTED BY LAW, IN NO EVENT SHALL WARF,
WICELL, OR THEIR RESPECTIVE TRUSTEES, DIRECTORS, OFFICERS AND EMPLOYEES
(INCLUDING WITHOUT LIMITATION ANY INVENTORS OF THE LICENSED PATENTS) BE LIABLE
FOR ANY INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING
ECONOMIC DAMAGES OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND
NOTWITHSTANDING THE FAILURE OF THE ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.


Section 6.               Recordkeeping.


A.            Licensee shall keep books and records sufficient to verify the
accuracy and completeness of Licensee’s accounting referred to above, including
without limitation inventory, purchase and invoice records relating to any
Products sold under this Agreement.  In addition, Licensee shall keep books and
records sufficient to verify the accuracy and completeness of Licensee’s
Development Reports.  Such documentation may include, but is not limited to,
invoices for studies, laboratory notebooks, internal job cost records, and
filings made to the Internal Revenue Department to obtain tax credit, if
available, for research and development.  All such books and records shall be
preserved for a period not less than six (6) years after they are created during
and after the term of this Agreement.


B.            Licensee shall take all steps reasonably necessary so that WARF
may, within thirty (30) days of its request, review Licensee’s books and records
to allow WARF to verify the accuracy of Licensee’s Development Reports and the
payments made to WARF.  Such review will be performed no more than annual and by
an attorney or registered CPA and scientific expert designated by WARF and
mutually agreeable to Licensee, at WARF’s expense upon reasonable notice and
during regular business hours.


C.            If a royalty payment deficiency is determined, Licensee shall pay
the royalty deficiency outstanding within thirty (30) days of receiving written
notice thereof, plus interest on outstanding amounts as described in Section
4D(i). If a royalty payment deficiency for a calendar year exceeds the lesser of
five percent (5%) of the royalties paid for that year or $50,000, then Licensee
shall be responsible for paying WARF’s out-of-pocket expenses incurred with
respect to such review.


Section 7.               Term and Termination.


A.            The term of this license shall begin on the Effective Date and
continue until the expiration of the last to expire Licensed Patents, unless
otherwise earlier terminated as provided herein.


B.            Licensee may terminate this Agreement at any time by giving at
least ninety (90) days written and unambiguous notice of such termination to
WARF.


C.            If Licensee at any time defaults in the timely payment of any
monies due to WARF, or the timely submission to WARF of any report, or commits
any breach of any other covenant herein contained, and Licensee fails to remedy
any such breach or default within ninety (90) days after written notice thereof
by WARF, or if Licensee commits any act of bankruptcy, becomes insolvent, is
unable to pay its debts as they become due, files a petition under any
bankruptcy or insolvency act, or has any such petition filed against it which is
not dismissed within sixty (60) days, or offers any component of the Licensed
Patents or Licensed Materials to its creditors, WARF may, at its option,
terminate this Agreement by giving notice of termination to Licensee.


D.            Upon termination of this Agreement, the licenses granted herein
shall immediately terminate. In the event of termination under Section 7B or 7C
above, Licensee shall have ninety (90) days to cease all activities involving
the use of the Licensed Materials and any Derivative Materials for any purpose,
and shall destroy all Licensed Materials and Derivative Materials in its
possession. Licensee shall remain obligated to pay any maintenance fees prorated
as of the date of termination by the number of days elapsed in the applicable
calendar year, as well as any yet unpaid License Fees described in Section 4A
and Patent Fees and Costs described in Section 4C.

Page 5 of 29

--------------------------------------------------------------------------------



E.            The confidentiality obligations of Section 13 below shall survive
any termination of this Agreement. Licensee acknowledges and agrees that damages
may not be an adequate remedy in the event of a breach of this Agreement by
Licensee. Licensee therefore agrees that WARF and/or WARF shall be entitled to
seek immediate and permanent injunctive relief from a court of competent
jurisdiction in addition to any other rights or remedies otherwise available to
WARF and/or WARF.


Section 8.               Assignability; Change of Control.


Licensee may not assign or transfer this Agreement, nor any of the rights
granted herein, except pursuant to a Change of Control Event, without the prior
written consent of WARF.  Licensee shall notify WARF in writing promptly in the
event of any Change of Control Event and, with respect to a transfer to any
non-Affiliate pay to WARF a fee of $300,000 to allow the transfer of the license
granted herein to that non-Affiliate to whom control has been transferred.


Section 9.               Contest of Validity.


In the event Licensee contests the validity of any Licensed Patent, Licensee
shall continue to pay all amounts owed under this Agreement with respect to that
patent as if such contest were not underway until the patent is adjudicated
invalid or unenforceable by a court of last resort.


Section 10.             Enforcement.


WARF intends to protect the Licensed Patents against infringers, or otherwise
act to eliminate infringement when, in WARF's sole judgment and discretion, such
action may be reasonably necessary, proper and justified.  In the event that
Licensee believes there is infringement of any Licensed Patents, Licensee shall
provide WARF with notification and reasonable evidence of such infringement.  If
WARF takes action to remedy the infringement, Licensee agrees to provide
reasonable assistance to WARF as requested by WARF and at WARF’s expense.


Section 11.             Indemnification and Insurance.


A.            Licensee shall, at all times during the term of this Agreement and
thereafter, indemnify, defend and hold WARF, WiCell, the University of Wisconsin
(the “University”), and their respective trustees, directors, officers,
shareholders and employees (including without limitation any inventors of the
Licensed Patents) (each, an “Indemnitee”) harmless against all liabilities,
demands, damages, settlements, suits, claims, proceedings, costs and expenses,
including legal expenses and reasonable attorneys fees, arising out of or
relating to the death of or injury to any person or persons or any damage to
property, due to the use of the Licensed Materials or any Derivative Materials
or Developments or the production, manufacture, sale, use, lease, consumption or
advertisement of Products arising from any right or obligation of Licensee
hereunder.  WARF at all times reserves the right to select and retain counsel of
its own to defend WARF’s interests in any such proceeding.


B.            Licensee warrants that it now maintains and will continue to
maintain liability insurance coverage reasonably appropriate to the risk
involved in using and marketing the Licensed Materials, any Derivative
Materials, and Products under this Agreement, and that such insurance coverage
is sufficient to cover WARF and the inventors of the Licensed Patents and
Licensed Materials as additional insureds. Within ninety (90) days after the
execution of this Agreement and thereafter annually between January 1 and
January 31 of each year, Licensee will present evidence to WARF that such
coverage is being maintained. In addition, Licensee shall provide WARF with
notice of any change in or cancellation of the insurance coverage.

Page 6 of 29

--------------------------------------------------------------------------------



 Section 12.             Use of Names.


Neither party shall use the other’s name, the name of any inventor of the
Licensed Patents, or the name of WARF, WiCell or the University in any other
form of publicity without the prior written approval of the entity or person
whose name is being used, except where a disclosure is required by any
applicable law or regulation or the rules of any securities exchange or
electronic securities trading system.  Notwithstanding the foregoing, both
parties shall have the right to disclose the fact that WARF has entered into
this Agreement with Licensee.


Section 13.              Confidentiality.


Both parties agree to keep any information identified as confidential by the
disclosing party, confidential using methods at least as stringent as each party
uses to protect its own confidential information.  Confidential information
shall include, without limitation, any information provided to WARF under
Section 3 and Section 4B or 4D, until such information is publicly disclosed by
Licensee.  The confidentiality and use obligations set forth above apply to all
or any part of information disclosed hereunder except to the extent that:


(i)             Licensee or WARF can show by written record that they possessed
the information prior to its receipt from the other party;


(ii)            the information was already available to the public or became so
through no fault of Licensee or WARF;


(iii)           the information is subsequently disclosed to Licensee or WARF by
a third party that has the right to disclose it free of any obligations of
confidentiality; or


(iv)           five (5) years have elapsed from the expiration of this
Agreement.


Licensee acknowledges and agrees that nothing contained in this Section 13 shall
be construed to limit or preclude WARF from negotiating or entering into any
agreements with third parties under terms and conditions similar to that set
forth in this Agreement.


Section 14.              United States Government Interests.


It is understood that if the United States Government (through any of its
agencies or otherwise) has funded research, during the course of or under which
any of the inventions of the Licensed Patents were conceived or made, the United
States Government is entitled, as a right, under the provisions of 35 U.S.C. §
200-212 and applicable regulations of Chapter 37 of the Code of Federal
Regulations, to a nonexclusive, nontransferable, irrevocable, paid-up license to
practice or have practiced the inventions of the Licensed Patents for
governmental purposes.  Any license granted to Licensee in this Agreement shall
be subject to such right.


Section 15.              Miscellaneous.


A.            This Agreement shall be governed by and construed in all respects
in accordance with the laws of the State of Wisconsin, without reference to its
conflicts of laws principles.


B.             The parties hereto are independent contractors and not joint
venturers or partners.


C.             If the enforcement of any provisions of this Agreement are or
shall come into conflict with the laws or regulations of any jurisdiction or any
governmental entity having jurisdiction over the parties or this Agreement,
those provisions shall be deemed automatically deleted, if such deletion is
allowed by relevant law, and the remaining terms and conditions of this
Agreement shall remain in full force and effect. If such a deletion is not so
allowed or if such a deletion leaves terms thereby made clearly illogical or
inappropriate in effect, the parties agree to substitute new terms as similar in
effect to the present terms of this Agreement as may be allowed under the
applicable laws and regulations.


D.            WARF and Licensee have each been represented by counsel who
participated in the preparation of this Agreement. This Agreement reflects a
negotiated compromise between the parties. Neither party shall be considered to
be the drafter of this Agreement or any of its provisions for the purpose of any
statute, case law or rule of interpretation or construction that would or might
cause any provision to be construed against the drafter of this Agreement. The
Section headings contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

Page 7 of 29

--------------------------------------------------------------------------------



E.            This Agreement is not intended to be for the benefit of and shall
not be enforceable by any third party. Nothing in this Agreement, express or
implied, is intended to or shall confer on any third party any rights (including
third-party beneficiary rights), remedies, obligations or liabilities under or
by reason of this Agreement. This Agreement shall not provide third parties with
any remedy, claim, reimbursement, cause of action or other right in excess of
those existing without reference to the terms of this Agreement. No third party
shall have any right, independent of any right that exists irrespective of this
Agreement, to bring any suit at law or equity for any matter governed by or
subject to the provisions of this Agreement.


Section 16.              Notices.


Any notice required to be given pursuant to the provisions of this Agreement
shall be in writing and shall be deemed to have been given at the earlier of the
time when actually received as a consequence of any effective method of
delivery, including but not limited to hand delivery, transmission by
telecopier, or delivery by a professional courier service or the time when sent
by certified or registered mail addressed to the party for whom intended at the
address below or at such changed address as the party shall have specified by
written notice, provided that any notice of change of address shall be effective
only upon actual receipt.


(a)           WARF Research Institute, Inc.
Attn:  Director of Licensing
614 Walnut Street
Madison, Wisconsin 53726


(b)           BioTime, Inc.
6121 Hollis Street
Emeryville, California 94608




Section 17.             Integration.


This Agreement constitutes the full understanding between the parties with
reference to the subject matter hereof, and no statements or agreements by or
between the parties, whether orally or in writing, except as provided for
elsewhere in this Section 17, made prior to or at the signing hereof, shall vary
or modify the written terms of this Agreement.  Neither party shall claim any
amendment, modification, or release from any provisions of this Agreement by
mutual agreement, acknowledgment, or otherwise, unless such mutual agreement is
in writing, signed by the other party, and specifically states that it is an
amendment to this Agreement.

Page 8 of 29

--------------------------------------------------------------------------------



Section 18.             Authority.


The persons signing on behalf of WARF and Licensee hereby warrant and represent
that they have authority to execute this Agreement on behalf of the party for
whom they have signed.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
dates indicated below.


   WISCONSIN ALUMNI RESEARCH FOUNDATION




By:
s/Craig J. Christianson
 
Date: December 31, 2007
 
Craig J. Christianson, Director of Licensing
   





   BIOTIME, INC.




By:
s/Michael D. West
 
Date: :December 14, 2007
 
 Chief Executive Officer
     
(insert name) Michael West
   



WARF Ref.:  Thomson – P96014US

Page 9 of 29

--------------------------------------------------------------------------------



APPENDIX A


A.            “Affiliate” and “Affiliates” shall refer to and mean any entity
controlled by or under common control of Licensee.  As used herein, “control”
shall refer to and mean ownership of greater than fifty percent (>50%) or more
of the outstanding voting equity of an entity.
 
B.            “Change of Control Event” shall mean (i) the sale or disposition
of all or substantially all the assets of the Company or its direct or indirect
parent corporation; (ii) the reorganization, merger, consolidation, or similar
transaction involving the Company or its direct or indirect parent corporation
which results in the voting securities of such entity outstanding immediately
prior to that transaction ceasing to represent at least 50% of the combined
voting power of the surviving entity immediately after such transaction; (iii)
the acquisition in one or more related transactions by any “person”, as that
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), together with any of such person's “affiliates”
or “associates”, as such terms are used in the Exchange Act, of 40% or more of
the outstanding shares of the voting capital stock of the Company or its direct
or indirect parent corporation (excluding any employee benefit plan or related
trust sponsored or maintained by that entity); or (iv) any event or series of
related events in which the individuals who are the directors of the Company or
its direct or indirect parent corporation as of the effective date of this
Agreement (“Incumbent Directors”) cease for any reason to constitute at least
fifty percent (50%) of the board of directors of that entity; provided, however,
that if any new director is approved by a vote of at least fifty percent (50%)
of the Incumbent Directors or by a nominating committee the majority of whom are
Incumbent Directors, such new director shall be considered an Incumbent
Director.
 
C.            “Collaborator” shall mean a person or organization with which
Licensee enters into a written agreement for a specific project or projects to
be directed by Licensee involving research on and/or development of Products.
 
D.            “Contract Service Provider” shall mean a third party person or
organization with which Licensee enters into a written contract for the
provision of specific services (e.g., testing, contract manufacturing,
distribution, etc. to Licensee) in support of Licensee’s sale or distribution of
Products.
 
E.            “Derivative Materials” shall refer to and mean any compositions or
materials derived from the use of the Licensed Materials, or produced by the use
of the Licensed Materials, or which incorporate wholly or partially the Licensed
Materials, including without limitation, fully or partially differentiated cells
or cell lines derived from the Licensed Materials.
 
F.            “Development Partner” shall mean a person or organization with
which Licensee enters into a specific written collaborative agreement for
research and development, manufacturing, marketing, or other activities
necessary for the commercialization of Products.
 
G.            “Development” and “Developments” shall mean Derivative Materials,
and any inventions, discoveries or developments, patentable or not, that are
conceived, reduced to practice, discovered, tested or developed through the use
of the inventions of the Licensed Patents, Licensed Materials or Derivative
Materials, and any compositions, products or other materials in which the
Licensed Materials or Derivative Materials were used in any way in their
discovery or testing.
 
H.            “Development Report” shall mean the written report provided under
Section 3 describing each Development to be patented or commercialized by
Licensee.
 
I.             “Diagnostic Products” shall refer to and mean products or
services that (i) are used in the diagnosis, prognosis, screening or detection
of disease in humans, and (ii) which employ, or are in any way produced or
manufactured by, or discovered, identified, developed or otherwise arise out of
any research involving, the practice or use of the inventions of the Licensed
Patents, or that would otherwise constitute infringement of any claims of the
Licensed Patents.
 
J.             “Internal Research” shall refer to and mean research conducted
internally by Licensee at Licensee’s facilities.

Page 10 of 29

--------------------------------------------------------------------------------



K.            “Licensed Field” shall be limited to the field of Research
Products, sold solely for an end user’s internal research purposes, and Related
Products.
 
L.            “Licensed Materials” means primate (including human) embryonic
stem cells covered by the Licensed Patents and which meet the following
conditions:
 
(i)            For embryonic stem cells created prior to April 26, 2005, the
embryonic stem cell must be either: (1) listed on the NIH Human Embryonic Stem
Cell Registry at http://escr.nih.gov; or (2) derived from excess embryos created
for the purpose of in vitro fertilization with appropriate consent of the donor
couple and not for the purpose of creating embryonic stem cells; or (3) derived
from embryos created specifically for research purposes either by in vitro
fertilization or by somatic cell nuclear transfer, for which the following
additional conditions apply:  (a) the embryo may not have been maintained in
vitro for more than 14 days; (b) the gamete donor(s) and somatic cell donor (if
any) made the donation without payment beyond reimbursement for reasonable
expenses associated with donation; (c) in the case of egg donation, the donor
was fully informed of the risks to herself; (d) the gamete donor(s) and somatic
cell donor (if any) were fully informed of the purposes to which their donated
materials would be put; (e) the research could not be done equally well using
surplus IVF embryos originally created for reproductive purposes; (f) the
research protocol, including gamete collection, somatic cell collection, embryo
management and stem cell derivation is approved by an appropriate Institutional
Review Board; and (g) protections are in place to prevent misappropriation of
embryos created specifically for research.


(ii)            For embryonic stem cells created from embryos created after
April 26, 2005, the embryonic stem cells must be derived from embryos and under
conditions in compliance with the “Guidelines for Human Embryonic Stem Cell
Research” established by the National Research Council Institute of Medicine of
the National Academies (the “NAS Guidelines”).


(iii)          For embryonic stem cells created after April 26, 2005 from
embryos generated prior to April 26, 2005, and which do not meet the NAS
Guidelines, the embryonic stem cells must meet one of the conditions set forth
in paragraph (i) above and be created using protocols substantially in
compliance with the requirements of the NAS Guidelines.


M.            “Licensed Patents” shall refer to and mean those patents and
patent applications listed on Appendix B attached hereto, all foreign
equivalents and any subsequent patent application owned by or licensed to WARF,
but only to the extent it claims priority to and is an invention claimed in a
patent application or patent listed on Appendix B.
 
N.            “Non-Commercial Research Purposes” shall mean the use for internal
academic research purposes or other internal not-for-profit or scholarly
purposes not involving the use of the technology: (1) to perform services for a
fee; or (2) for the production or manufacture of products for sale to third
parties; or (3) to conduct research wherein the sponsor receives a right,
whether actual or contingent, to use the results of the research for purposes
other than non-commercial research purposes.
 
O.            “Option Field” shall be limited to the field of Therapeutic
Products excluding Therapeutic Products that use neural cells, cardiomyocytes,
or pancreatic islet cells, or their precursors, developed from and/or
incorporating the Licensed Materials or derivatives of the Licensed Materials.
 
P.            “Option Territory” shall be worldwide.
 
Q.            “Products” shall refer to and mean any Research Products and
Related Products.
 
R.            “Related Products” shall refer to and mean products that are
discovered or developed by Licensee through its internal research, using the
Licensed Patents, Licensed Materials, Derivative Materials and/or Wisconsin
Materials.  Related Products specifically excludes Research Products, Diagnostic
Products, Therapeutic Products, Wisconsin Materials and Licensed Materials.  

Page 11 of 29

--------------------------------------------------------------------------------



S.            “Research Products” shall refer to and mean products or services
that are (i) used as research tools, including in drug discovery and
development, and (ii) which employ, or are in any way produced or manufactured
by, or discovered, identified, developed or otherwise arise out of any research
involving, the practice or use of the inventions of the Licensed Patents, or
that would otherwise constitute infringement of any claims of the Licensed
Patents.  For clarity, Research Products may consist of or incorporate Licensed
Materials and/or Wisconsin Materials.
 
T.            “Net Selling Price” shall mean the invoice price to the end user
of Products (regardless of uncollectible accounts) less any shipping costs,
allowances because of returned Products, or sales taxes.  The “Net Selling
Price” for a Product that is transferred to a third party for promotional
purposes without charge or at a discount shall be the average invoice price to
the end user of that type of Product during the applicable calendar
quarter.  Non-monetary consideration may not be accepted by Licensee for any
Product without the prior written consent of WARF, such consent not to be
unreasonably withheld if the parties agree on the value of such consideration.
 
U.            “Therapeutic Products” shall refer to and mean products or
services that (i) are used in the treatment of disease in humans, and (ii) which
employ, or are in any way produced or manufactured by, or discovered,
identified, developed or otherwise arise out of any research involving, the
practice or use of the inventions of the Licensed Patents, or that would
otherwise constitute infringement of any claims of the Licensed Patents.

Page 12 of 29

--------------------------------------------------------------------------------



APPENDIX B
 
LICENSED PATENTS
 
 
REFERENCE NUMBER
COUNTRY
PATENT NUMBER
ISSUE DATE
APPLICATION SERIAL NUMBER

 
 
PRIMATE EMBRYONIC STEM CELLS (THOMSON James A)

 
 
P02115US
UNITED STATES
7029913
4/18/06
09/982637
P05205US
UNITED STATES
 
 
11/033335
P05206US
UNITED STATES
   
11/036245
P06228EP
EUROPE
   
05024871.5
P96014US
UNITED STATES
5843780
12/1/98
08/591246
P98222US
UNITED STATES
6200806
3/13/01
09/106390

 
 
SERUM FREE CULTIVATION OF PRIMATE EMBRYONIC STEM CELLS (THOMSON James A, AMIT
Michal)
 
 
P03122US
UNITED STATES
7217569
5/15/07
10/430497
P06075US
UNITED STATES
 
 
11/257704
P07322AU
AUSTRALIA
 
 
2007200575
P99275US
UNITED STATES
7005252
2/28/06
09/522030
P99275AU
AUSTRALIA
2001241973
2/22/07
2001241973
P99275BR
BRAZIL
   
PI0108507-7
P99275CA
CANADA
   
2402299
P99275CN
CHINA
   
01806235.0
P99275EP
EUROPE
 
 
01913296.8



Page 13 of 29

--------------------------------------------------------------------------------


 
P99275HK
HONG KONG
   
03106031.5
P99275IL
ISRAEL
   
151270
P99275IN
INDIA
198604
3/10/06
2002/01134
P99275IS
ICELAND
 
 
6515/2002
P99275JP
JAPAN
   
2001-565854
P99275KR
KOREA
   
2002-7011681
P99275MX
MEXICO
   
2002/008698
P99275NO
NORWAY
   
20024200
P99275NZ
NEW ZEALAND
520701
7/4/04
520701
P99275SG
SINGAPORE
9095
7/29/05
200204677-9
P99275WO
W.I.P.O.
 
 
 



 
ENDOTHELIAL CELLS DERIVED FROM PRIMATE EMBRYONIC STEM CELLS (KAUFMAN Dan S,
LEWIS Rachel, AUERBACH Robert)


 
P02004US
UNITED STATES
7176023
2/13/07
10/287334
P02004AU
AUSTRALIA
   
2002356896
P02004CA
CANADA
   
2465173
P02004CN
CHINA
   
02821970.8
P02004EP
EUROPE
   
02802833.0
P02004HK
HONG KONG
   
04106593.4
P02004IL
ISRAEL
   
161461
P02004IN
INDIA
   
KOLNP/2004
P02004IS
ICELAND
   
7242/2004
P02004JP
JAPAN
   
2003-542566
P02004KR
KOREA
   
2004-7006549
P02004LU
LUXEMBOURG
   
 
P02004MX
MEXICO
   
2004/004067



Page 14 of 29

--------------------------------------------------------------------------------


 
P02004NZ
NEW ZEALAND
   
532170
P02004SE
SWEDEN
529427
8/7/07
0401132-6
P02004SG
SINGAPORE
104580
6/30/06
200402813-0
P02004WO
W.I.P.O.
     



 
HEMATOPOIETIC DIFFERENTIATION OF HUMAN EMBRYONIC STEM CELLS (KAUFMAN Dan S,
THOMSON James A)


 
P00032US
UNITED STATES
6280718
8/28/01
09/435578
P00032AU
AUSTRALIA
784928
11/9/06
784928
P00032BR
BRAZIL
   
PI0015374.5
P00032CA
CANADA
2390281
10/25/05
2390281
P00032CN
CHINA
00815326.4
11/23/05
00815326.4
P00032EP
EUROPE
   
00957842.8
P00032IL
ISRAEL
   
149387
P00032IN
INDIA
   
2002/00548
P00032IS
ICELAND
   
2002/00548
P00032JP
JAPAN
   
2001-537473
P00032KR
KOREA
 
 
2002-7005890
P00032LU
LUXEMBOURG
90918
7/9/02
90918
P00032MX
MEXICO
   
2002/004551
P00032NO
NORWAY
   
20022180
P00032NZ
NEW ZEALAND
518683
5/10/04
518683
P00032SE
SWEDEN
526490
9/27/05
0201328-2
P00032SG
SINGAPORE
89161[WO 01/34]
1/31/05
200203064-1
P00032WO
W.I.P.O.
 
 
 
P02058US
UNITED STATES
6613568
9/2/03
09/940175



Page 15 of 29

--------------------------------------------------------------------------------


 
P07426KR
KOREA
   
2007-7008013



 
METHOD OF FORMING MESENCHYMAL STEM CELLS FROM EMBRYONIC STEM CELLS (PIKE J
Wesley, SHEVDE Nirupama K)


 
P04247US
UNITED STATES
   
11/123794
P04247AU
AUSTRALIA
   
2005243158
P04247CA
CANADA
   
2563872
P04247EP
EUROPE
   
05748314.1
P04247GB
GREAT BRITAIN
   
0621960.4
P04247IL
ISRAEL
   
178662
P04247JP
JAPAN
   
2007-511701
P04247KR
KOREA
   
2006-7924376
P04247SG
SINGAPORE
     
P04247W0
W.I.P.O.
     



 
METHOD OF FORMING MESENCHYMAL STEM CELLS FROM EMBRYONIC STEM CELLS (TIKE J
Wesley, SHEVDE Nirupama K)


 
P03410US
UNITED STATES
7220584
5/22/07
10/632399



 
METHOD OF MAKING EMBRYOID BODIES FROM PRIMATE EMBRYONIC STEM CELLS (THOMSON
James A, MARSHALL Vivienne S, SWIERGIEL Jennifer J)


 
P07100AU
AUSTRALIA
   
2006203588
P99276US
UNITED STATES
6602711
8/5/03
09/5100444
P99276AU
AUSTRALIA
   
2001238491
P99276BR
BRAZIL
   
PI0108436.4
P99276CA
CANADA
2400158
4/4/06
2400158



Page 16 of 29

--------------------------------------------------------------------------------


 
P99276CN
CHINA
   
61805291.6
P99276EP
EUROPE
   
01910936.2
P99276HK
HONG KONG
   
03105106.3
P99276IL
ISRAEL
   
151270
P99276IN
INDIA
   
2002/01133
P99276IS
ICELAND
   
6514/2002
P99276JP
JAPAN
   
2001-562673
P99276KR
KOREA
   
2002-7010830
P99276MX
MEXICO
   
2002/008054
P99276NO
NORWAY
   
20023949
P99276NZ
NEW ZEALAND
520700
8/12/04
520700
P99276SG
SINGAPORE
90904
11/30/04
200204676-1



 
METHODS OF MAKING DIFFERENTIATED CELLS FROM PRIMATE EMBRYONIC STEM CELLS
(THOMSON James A)


 
P02348US
UNITED STATES
   
10/430496



 
DIFFERENTIATION OF STEM CELLS TO ENDODERM AND PANCREATIC LINEAGE ODORICO Jon,
KAHAN Brenda W, TREFF Nathan R)


 
P04361US
UNITED STATES
   
11/094902
P04361WO
W.I.P.O.
     
P06310US
UNITED STATES
   
11/799659
P06310WO
W.I.P.O
     



Page 17 of 29

--------------------------------------------------------------------------------


 
CRYOPRESERVATION OF PLURIPOTENT STEM CELLS (PALECEK Sean P, DEPABLO Juan J, JI
Lin , THOMSON James A)


 
P03369US
UNITED STATES
   
10/993468



 
CULTIVATION OF PRIMATE EMBRYONIC STEM CELLS (THOMSON James A, LEVENSTEIN Mark E)


 
W05007US
UNITED STATES
   
11/078737
W05007AU
AUSTRALIA
   
2005282510
W05007CA
CANADA
     
W05007CN
CHINA
     
W05007EP
EUROPE
   
05801117.2
W05007GB
GREAT BRITAIN
   
0707395.0
W05007IL
ISRAEL
   
182143
W05007JP
JAPAN
   
2007-534698
W05007KR
KOREA
   
2007-7009550
W05007SG
SINGAPORE
   
2007702311-2
W05007WO
W.I.P.O.
     



 
DEFINED SURFACES OF SELF-ASSEMBLED MONOLAYERS AND STEM CELLS (KIESSLING Laura L,
THOMSON James A, DERDA Ratmir, ORNER Brendan P)


 
P05364US
UNITED STATES
   
11/504573



 
FEEDER INDEPENDENT EXTENDED CULTURE OF EMBRYONIC STEM CELLS (THOMSON James A, XU
Ren-He)


 
W04001US
UNITED STATES
   
11/134564
W04001AU
AUSTRALIA
   
2005245965
W04001CA
CANADA
   
2566177



Page 18 of 29

--------------------------------------------------------------------------------


 
W04001CN
CHINA
   
580016446.2
W04001EP
EUROPE
   
05754462.9
W04001GB
GREAT BRITAIN
   
0623883.6
W04001IL
ISRAEL
   
179022
W04001IN
INDIA
   
KOLNP/2006
W04001IS
ICELAND
   
8570/2006
W04001JP
JAPAN
   
2007-527574
W04001KR
KOREA
   
2006-7026488
W04001NZ
NEW ZEALAND
   
5511176
W04001SE
SWEDEN
     
W04001SG
SINGAPORE
   
200608063-4
W04001WO
W.I.P.O.
     

 

METHOD OF REDUCING CELL DIFFERENTIATION (PALECEK Sean P, DEPABLO Juan J, JI Lin)
 
 
P03370US
UNITED STATES
   
10/717677

 
 
PHYSIOCHEMICAL CULTURE CONDITIONS FOR EMBRYONIC STEM CELLS
(THOMSON James A, LUDWIG Tenneille E)
 
 
P03274US
UNITED STATES
   
10/811423

 
 
DIRECTED GENETIC MODIFICATIONS OF HUMAN STEM CELLS (ZWAKA Thomas P,
THOMSON James A)
 
 
P02339US
UNITED STATES
   
10/744122
P02339AU
AUSTRALIA
   
2004211654
P02339CA
CANADA
   
2515108



Page 19 of 29

--------------------------------------------------------------------------------


 
P02339EP
EUROPE
   
04709064.2
P02339GB
GREAT BRITAIN
2414480
6/27/07
0517919.7
P02339IL
ISRAEL
     
P02339KR
KOREA
   
2005-7014427
P02339SG
SINGAPORE
   
2005504747-7
P02339WO
W.I.P.0
     
P07134GB
GREAT BRITAIN
     

 
 
DIRECTED GENETIC MODIFICATIONS OF HUMAN STEM  CELLS (ZWAKA Thomas P,
THOMSON James A
 
 
P02339US
UNITED STATES
 
 
10/744122
P02339AU
AUSTRALIA
   
2004211654
P02339CA
CANADA
   
2515108
P02339EP
EUROPE
   
04709064.2
P02339GB
GREAT BRITAIN
2414480
6/27/07
0517919.7
P02339IL
ISRAEL
     
P02339KR
KOREA
   
2005-7014427
P02339SG
SINGAPORE
   
2005504747-7
P02339WO
W.I.P.0
     
P07134GB
GREAT BRITAIN
     

 
 
METHOD FOR GENERATING PRIMATE TROPHOBLASTS (XU Ren-He, THOMSON James Ae)
 
 
W03002US
UNITED STATES
7148062
12/12/06
10/389484
W03002AU
AUSTRALIA
   
2003225835
W03002CA
CANADA
   
2478987
W03002CN
CHINA
   
03805960.6



Page 20 of 29

--------------------------------------------------------------------------------


 
W03002EP
EUROPE
 
 
03744695.2
W03002HK
HONG KONG
   
05100288.6
W03002IL
ISRAEL
   
163948
W03002IN
INDIA
   
KOLNP/2004
W03002IS
ICELAND
   
7446/2004
W03002JP
JAPAN
   
2003-576593
W03002KR
KOREA
   
2004-7014409
W03002LU
LUXEMBOURG
     
W03002MX
MEXICO
   
2004-008824
W03002NZ
NEW ZEALAND
   
535243
W03002SE
SWEDEN
     
W03002SG
SINGAPORE
109048
1/31/07
200406131-3
W03002WO
W.I.P.O
   
 
W07001US
UNITED STATES
   
11/582773

 
 
METHOD OF IDENTIFYING GENES CONTROLLING DIFFERENTIATION (THOMSON James A)
 
 
P00092US
UNITED STATES
   
10/389120


 
METHOD OF FORMING DENDRITIC CELLS FROM EMBRYONIC STEM CELLS (SLUKVIN
Igor I, THOMSON James A, VODYANYK Maksym A, GUMENYUK Maryna E)
 
 
P04434US
UNITED STATES
   
11/443608
P04434WO
W.I.P.O.
     

 
 
METHOD OF IN VITRO DIFFERENTIATION OF TRANSPLANTABLE NEURAL PRECURSOR CELLS FROM
PRIMATE EMBRYONIC STEM CELLS (ZHANG Su-Chun, THOMSON James A, DUNCAN Ian E)
 
 
P01258US
UNITED STATES
6887706
5/3/05
09/970382



Page 21 of 29

--------------------------------------------------------------------------------


 
METHOD OF IN VITRO DIFFERENTIATION OF NEURAL STEMCELLS, MOTOR NEURONS AND
DOPAMINE NEURONS FROM PRIMATE EMBRYONIC STEM CELLS (ZHANG Su-Chun, THOMSON James
A, DUNCAN Ian D, LI Xue-jun)
 
 
P04277US
UNITED STATES
   
10/928805
P04277WO
W.I.P.O.
     
P07050US
UNITED STATES
   
11/594455
P07445US
UNITED STATES
   
11/932582

 
 
DIFFERENTIATION OF PLURIPOTENT EMBRYONIC STEMCELLS (ZWAKA Thomas P,
THOMSON James A)
 
 
P01258US
UNITED STATES
   
11/395657


Page 22 of 29

--------------------------------------------------------------------------------


 
APPENDIX C


WARF ROYALTY REPORT

 
Licensee: 
 
 
 
Agreement No: 
 
Inventor: 
 
 
 
WARF Ref. #: 
P 
Period Covered: 
 
From: 
 
/ 
  
/ 
  
 
Through: 
  
/ 
  
/ 
  
Prepared By: 
 
  
 
Date: 
  
Approved By: 
 
  
 
Date: 
  

If license covers several major Service lines, please prepare a separate report
for each line, and combine all Service lines into a summary report.
 
Report Type:
q  Single Service Line Report:
 

 
q  Multiproduct Summary Report:  Page 1 of ______ Pages

 
q  Service Line Detail.  Line:
 

Tradename:

 
Page:
 
Report Currency:

q  U. S. Dollars      q  Other

 





 
Gross
* Less:
Net
Royalty
Period Royalty Amount
Country
Sales
Allowances
Sales
Rate
This Year
Last Year

U.S.A.
           

Canada
           

Europe:
                                                     

Japan
           

Other:
                                                                   

TOTAL:
           



Total Royalty: _______________  Conversion Rate: _______________Royalty in U.S.
Dollars:   $                      
 
The following royalty forecast is non-binding and for WARF’s internal planning
purposes only:
 
Royalty Forecast Under This Agreement:  Next Quarter:__________   Q2:__________ 
 Q3:__________   Q4:__________
 


* On a separate page, please indicate the reasons for returns or other
adjustments if significant.
Also note any unusual occurrences that affected royalty amounts during this
period.
To assist WARF’s forecasting, please comment on any significant expected trends
in sales volume.



Page 23 of 29

--------------------------------------------------------------------------------



APPENDIX D


DEVELOPMENT REPORT


A.
Date development plan initiated and time period covered by this report.



B.            Development Report (4-8 paragraphs).


1.     Activities completed since last report including the object and
parameters of the development, when initiated, when completed and the results.


2.     Activities currently under investigation, i.e., ongoing activities
including object and parameters of such activities, when initiated, and
projected date of completion.


C.
Future Development Activities (4-8 paragraphs).



1.     Activities to be undertaken before next report including, but not limited
to, the type and object of any studies conducted and their projected starting
and completion dates.


2.     Estimated total development time remaining before a Service will be
commercialized.


D.
Changes to initial development plan (2-4 paragraphs).



1.     Reasons for change.


2.     Variables that may cause additional changes.


E.
Items to be provided if applicable:



1.     Information relating to Service that has become publicly available, e.g.,
published articles, competing Services, patents, etc.


2.     Development work being performed by third parties other than Licensee to
include name of third party, reasons for use of third party, planned future uses
of third parties including reasons why and type of work.


3.     Update of competitive information trends in industry, government
compliance (if applicable) and market plan.


PLEASE SEND DEVELOPMENT REPORTS TO:


WARF Research Institute, Inc.
Attn.:  Contract Coordinator
614 Walnut Street
P.O. Box 7365
Madison, WI  53707-7365

Page 24 of 29

--------------------------------------------------------------------------------



APPENDIX E


DEVELOPMENT PLAN


(To be provided by Licensee prior to execution)




BioTime, Inc. will be developing products using WARF technology for the research
products market (i.e. products such as cell lines, materials such as cell
culture media, monoclonal antibodies, and online databases that provide
researchers information on molecular markers of embryonic progenitor cells that
are derived from hES cells. BioTime’s initial development plan is summarized
below:




I.              Product Categories


A.    Launch of an online database named “Embryome.com” that displays murine and
human cellular ontology and molecular markers associated with said cell types
and facilitates the marketing of hES cell-derived products such as cell lines,
media, antibodies, and growth and differentiation factors.



 
Estimated
 
Start Date
 
Finish Date
       
1. Launch Phase I of Embryome.com (murine)
   
January 2008
       
2. Launch Phase II of Embryome.com (human)
   
June 2008

 

 
B.    Launch growth and differentiation factors that are free of pathogens and
are useful in the propagation and differentiation of hES cells and hES-derived
cells.



 
Estimated
 
Start Date
 
Finish Date
       
1. Launch EScalate TM  factors
March 2008 -
 
December 2009

 
 
C.    Launch ESpyTMcell lines (murine and human embryonic progenitors with
fluorescent or luminescent markers) useful in basic research, drug discovery,
and toxicology.



 
Estimated
 
Start Date
 
Finish Date
       
1. Launch murine ESpyTM cell lines
August 2008 -
 
March 2009
       
2. Launch human ESpyTM cell lines
October 2008 -
 
June 2009

 
 
D.    Launch monoclonal antibodies useful in the identification and purification
of hES-derived embryonic progenitor cell types.

Page 25 of 29

--------------------------------------------------------------------------------





 
Estimated
 
Start Date
 
Finish Date
       
1. Launch monoclonal antibodies
April 2009 -
 
December 2010





II.            Governmental Approval


A.            No known governmental approval required.




III.            The proposed marketing approach will be to market the products
through an online database designated “Embryome.com”.




IV.            Competitors include such companies as Invitrogen, Chemicon, and
Millipore.

Page 26 of 29

--------------------------------------------------------------------------------



WARF Agreement No. 08-0155


WISCONSIN MATERIALS ADDENDUM


This Addendum is made effective the 10th day of December, 2007, by and between
Wisconsin Alumni Research Foundation (hereinafter called “WARF”), a nonprofit
Wisconsin corporation, and BioTime, Inc.. (hereinafter called “Licensee”), a
corporation organized and existing under the laws of Wisconsin.


WHEREAS, WARF and Licensee have entered into License Agreement No. 08-0155,
effective December 10, 2007 (the “Patent Rights Agreement”), granting Licensee
the right under certain Licensed Patents to make, use and receive Licensed
Materials for use in Internal Research;


WHEREAS, WARF also holds certain rights in human embryonic stem cell lines
developed by James A. Thomson of the University of Wisconsin – Madison, working
either alone or with other researchers at the University (the “Wisconsin
Materials” as defined below); and


WHEREAS, Licensee desires to obtain from WARF the Wisconsin Materials to
maintain and use in accordance with the Patent Rights Agreement and the terms
and conditions set forth below.


NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein, the parties further agree as follows:


1.            Except as otherwise provided in this Addendum, all terms and
conditions previously set forth in the Patent Rights Agreement shall remain in
effect as set forth therein. In the event that this Addendum and the Patent
Rights Agreement are inconsistent with respect to any terms and conditions
pertaining to the Wisconsin Materials, the terms and provisions of this Addendum
shall supersede the terms and provisions of the Patent Rights Agreement.


2.            “Wisconsin Materials” shall mean any and all embryonic stem cells
and cell lines provided to Licensee by WARF or a third party authorized by WARF,
including any progeny, unmodified derivatives, genetically modified embryonic
stem cells or clones of those cells or cell lines.  Within thirty (30) days of
the Effective Date of the Patent Rights Agreement, WARF shall provide Licensee,
without additional charge, two aliquots each of the following embryonic stem
cell lines:  H1, H9, H7, H13b and H14.
 
3.            As used in the Patent Rights Agreement, “Licensed Materials” shall
further include the Wisconsin Materials; provided, however, that Licensee shall
not have the right to:


(a)
intermix the Wisconsin Materials with an intact embryo, either human or
nonhuman;

(b)
implant the Wisconsin Materials or any products of the Wisconsin Materials in a
uterus, including Derivative Materials derived from the Wisconsin Materials;

(c)
attempting to make whole embryos by any method using the Wisconsin Materials.

(d)
use the Wisconsin Materials for therapeutic purposes.



4.            Licensee agrees that on or before June 30th of each year in which
this Addendum is in effect, License will submit to WARF a signed Annual
Certification Statement as set forth on Exhibit A confirming compliance with the
above restrictions. Licensee agrees that it will comply with all applicable
laws, regulations and government orders with respect to any use of the Wisconsin
Materials, and shall, as appropriate, seek and comply with the decisions and
recommendations of any applicable Institutional Review Board or similar body.

Page 27 of 29

--------------------------------------------------------------------------------



5.            Wisconsin Materials are the property of WARF and are being made
available to Licensee as a service by WARF. Ownership of all Wisconsin
Materials, including any progeny or modified versions thereof, shall remain with
WARF, regardless of whether such Wisconsin Materials are received from WARF or
an authorized third party. Any Wisconsin Materials provided hereunder will be
returned to WARF or destroyed upon a material breach of any terms of this
Addendum or the Patent Rights Agreement.


6.             Licensee agrees to communicate to WARF all publications and/or
research results made public by Licensee based on research using the Wisconsin
Materials. In addition, any reports, publications, or other disclosure of
results obtained with the Wisconsin Materials will acknowledge WARF as the
original source of the Wisconsin Materials and, in the event that the Wisconsin
Materials were received from an authorized third party, the conditions in which
such Wisconsin Materials were maintained prior to their transfer.


7.             Licensee may not assign or transfer this Addendum, nor any of the
rights granted herein, except pursuant to a Change of Control Event, without the
prior written consent of WARF, such consent not to be unreasonably withheld.
This Addendum shall be governed by and construed in all respects in accordance
with the laws of the State of Wisconsin.


The persons signing on behalf of WARF and Licensee hereby warrant and represent
that they have authority to execute this Agreement on behalf of the party for
whom they have signed.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
dates indicated below.


   WISCONSIN ALUMNI RESEARCH FOUNDATION




By:
 
 
Date:
 
,
 
   
Craig J. Christianson, Director of Licensing


  BIOTIME, INCORPORATED




By:
s/Michael West
 
Date: December 17, 2007
 
(insert name)    Michael West
   



WARF Ref.:  Thomson P96014US

Page 28 of 29

--------------------------------------------------------------------------------




EXHIBIT A


ANNUAL CERTIFICATION


BIOTIME, INC. (“Licensee”) hereby warrants that it is in compliance with all
aspects of Agreement Nos. 08-0155and 08-0155A between the Wisconsin Alumni
Research Foundation (“WARF”) and Licensee, including but not limited to the
restrictions on the use, sale or transfer of the Licensed Materials, including
the Wisconsin Materials.  Licensee further warrants and certifies that it is not
engaged in, and has not been engaged in, any of the following:
      

(a)  mixing of Wisconsin Materials with an intact embryo, either human or
non-human; (b) implanting Wisconsin Materials or products of the Wisconsin
Materials in a uterus; or
(c)
attempting to make whole embryos with Wisconsin Materials by any method.



The individual signing for the Licensee, hereby warrants that he or she is a
representative legally authorized to sign on behalf of that entity.




  BIOTIME, INCORPORATED


By:
 
 
Date:
 
,
 
 

 
 
Page 29 of 29

--------------------------------------------------------------------------------
